DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 11/11/2021. Claims 1, 2, 4-9, 11-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923).
Regarding claims 1 and 8, Tie discloses a method for a station to control terminals in a mobile communication system, a base station (figure 1: base station 110) 
	a transceiver configured to transmit and receive a signal (figure 7b Tx and Rx 752 and 754); and
	a controller (figure 7b: processing unit 750) configured to:
selecting one or more candidate terminals for offloading (figures 4 and 5 steps 401 and 501: paragraphs 15, 52 and 69: UE is the one candidate selected for offloading); 
obtaining information for evaluating of an offloading validity (figure 4 steps 403 and 405: paragraphs 54 and 55 in view of paragraphs 28-39: measurement report received from UE for offloading determination); 
identifying a degree of throughput improvement obtained by offloading at least one terminal among the one or more candidate terminals to a neighbor cell, based on the information (figure 4 steps 407-411; paragraphs 55-61: improving throughput of UE due to offloading is an objective as disclosed in paragraph 61), wherein the offloading validity is evaluated based on the identifying of the degree of throughput improvement figure 4 steps 407-411; paragraphs 55-61: improving throughput of UE due to offloading is an objective as well as overall network capacity improvement as disclosed in paragraph 61);
selecting a target terminal to be offloaded among the one or more candidate terminals based on the evaluating of the offloading validity (paragraph 61: the UE is selected to be offloaded due to improvement);

Tie does not teach transmitting, to the target terminal, a message indicating that the target terminal is offloaded to a target cell.
However, in the same field of handover, Li discloses transmitting, to the target terminal, a message indicating that the target terminal is offloaded to a target cell (paragraph 155).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie transmitting, to the target terminal, a message indicating that the target terminal is offloaded to a target cell.
The motivation would have been for handover indication.

Regarding claims 15, all limitations of claims 1 are disclosed above. Tie further teaches transmitting information for at least one terminal among the one or more candidate terminals (paragraphs 63 and 64: figure 4 step 413: if base station decides to offload UE to a candidate cell, send a message to the UE).
Regarding claims 19, all limitations of claims 1 are disclosed above. Tie further teaches selecting the target cell to which the target terminal is offloaded (paragraphs 55-61).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923)  in view of Du et al. (US Pub. No. 2009/0270104).
Regarding claims 2 and 9, all limitations of claims 1 and 8 are disclosed above. Tie further teaches determining whether a cell corresponding to a base station is overloaded (paragraph 23: macro base station is determined to be overloaded).
Tie does not teach but Du discloses receiving load information of each cell including information for a sum of physical resource block (PRB) utilization for each cell (paragraph 66: the load information may be the number of Physical Resource Blocks (PRB) occupied by the UEs).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie receiving load information of each cell including information for a sum of physical resource block (PRB) utilization for each cell.
The motivation would have been for load balancing (paragraph 66).

Claims  4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Sahu et al. (US Pub. No. 2017/0289889) .
Regarding claims 4 and 11, all limitations of claims 1 and 8 are disclosed above. 
Tie does not teach but Sahu discloses transmitting a message indicating offloading comprises transmitting, when the target terminal is using a cell corresponding to the base station as a SCell, the message indicating offloading through a base station 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie transmitting a message indicating offloading comprises transmitting, when the target terminal is using a cell corresponding to the base station as a SCell, the message indicating offloading through a base station corresponding to the PCell of the target terminal.
The motivation would have been for having a better throughput for downlink data (paragraph 63).
Regarding claims 16, all limitations of claims 1 are disclosed above. Tie further teaches transmitting, to the at least one terminal, a request of a measurement report; and receiving, from the at least one terminal, the measurement report (paragraphs 55-61).
Tie does not teach but Sahu discloses in case that the at least one terminal selects a cell corresponding the base station as a primary cell (PCell) (paragraph 8).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie in case that the at least one terminal selects a cell corresponding the base station as a primary cell (PCell).
The motivation would have been to handover based on better signaling.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Yang et al. (US Pub. No. 2016/0353340).
claims 5 and 12, all limitations of claims 1 and 8 are disclosed above. Tie does not teach but Yang discloses selecting a target terminal to be offloaded further comprises selecting a terminal whose throughput improvement information is greater than or equal to a preset value (paragraph 91: handover when signal quality difference is above a threshold).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie selecting a target terminal to be offloaded further comprises selecting a terminal whose throughput improvement information is greater than or equal to a preset value.
The motivation would have been for handover criterion (paragraph 91).
Tie further teaches wherein the one candidate terminal is selected in order of physical resource block (PRB) occupancy ratio from highest in a cell corresponding to the base station (paragraph 61: UE is selected as default (only one UE) thus it has the highest PRB occupancy ratio).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Huang et al. (US Pub. No. 2015/0146686).
Regarding claims 6 and 13, all limitations of claims 1 and 8 are disclosed above. Tie further teaches throughput improvement is determined based on scheduling (paragraph 31).
Tie does not teach but Huang discloses the throughput improvement information is determined based on the scheduling priority (paragraph 49).

The motivation would have been to decrease dropping rate (abstract).

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Salvador et al. (US Pub. No. 2016/0192239).
Regarding claims 7 and 14, all limitations of claims 1 and 8 are disclosed above. Tie does not teach but Salvador discloses  wherein the degree of throughput improvement is determined based on an assumption a schedule priority for the terminal is lowest in a cell corresponding to the base station and in the neighbor cell (paragraph 59: UE traffic profile of low with best effort traffic).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie discloses  wherein the degree of throughput improvement is determined based on an assumption a schedule priority for the terminal is lowest in a cell corresponding to the base station and in the neighbor cell.
The motivation would have been to determine UE class and whether to offload (paragraph 59).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Yamamoto et al. (Us Pub. No. 2015/0358863).
claims 17, all limitations of claims 16 are disclosed above. Tie does not teach but Yamamoto discloses in case that the at least one terminal selects the cell corresponding the base station as the PCell, the obtaining of the information for evaluating of the offloading validity comprises: transmitting a request for information related to a secondary cell (SCell) of the at least one terminal, to a base station corresponding to the SCell; and receiving, from the base station corresponding to the SCell, information related to the SCell (paragraph 95: Pcell and Scell exchange information for handover).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie in case that the at least one terminal selects the cell corresponding the base station as the PCell, the obtaining of the information for evaluating of the offloading validity comprises: transmitting a request for information related to a secondary cell (SCell) of the at least one terminal, to a base station corresponding to the SCell; and receiving, from the base station corresponding to the SCell, information related to the SCell.
The motivation would have been for handover information.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tie et al. (US Pub. No. 2015/0373614) in view of Li et al. (Us Pub. No. 2017/0070923) in view of Peitzer et al. (US Pub. No. 2018/0248613).
Regarding claims 18, all limitations of claims 16 are disclosed above. Tie does not teach but Peitzer discloses wherein the information for evaluating of the offloading validity includes an average signal to interference and noise ratio (SINR) for the at least 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Tie the information for evaluating of the offloading validity includes an average signal to interference and noise ratio (SINR) for the at least one terminal in the neighbor cell.
The motivation would have been for handover determination (paragraph 67).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 20’s limitation of “among the one or more candidate terminals, a terminal using a cell corresponding to the base station as a SCell has a higher priority than a terminal using the cell corresponding to the base station as a PCell, and wherein the selecting of the target terminal depends on the priority” is not known in the art or if they are disclosed would not be obvious or suitable to combine with the main reference (Tie et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466